Citation Nr: 0823665	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for arthritis in 
multiple joints due to cold injury.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
September 1968. 
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).

The veteran requested a hearing before a member of the Board, 
as indicated by the March 2003 VA Form 9.  The veteran 
initially requested a hearing before a hearing officer.  In a 
June 2003 written statement he requested the hearing to be 
rescheduled.  The veteran then opted to have a video 
conference hearing, as indicated by the June 2003 written 
statement.  The RO notified the veteran by a December 2007 
letter that a video conference hearing would be held on 
January 14, 2008 before a member of the Board.  The veteran, 
however, failed to attend the hearing.  Accordingly, the 
issues were certified to the Board for adjudication. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service; and, his claimed in-service stressful 
experiences have not been supported by credible evidence.

2.  The veteran is not shown to have arthritis in multiple 
joints due to any event or incident of his period of active 
service. 

3.  Evidence submitted since the June 1991 Board decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for bilateral hearing loss on the 
merits.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2007). 

2.  The veteran's claimed arthritis in multiple joints was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  The June 1991 Board decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 273 (2006); see also Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (finding that the veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim).

Here, the veteran received initial VCAA notice in March 2004 
and subsequent development notices in March 2006 and October 
2006, which essentially satisfied the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and 
statements from the veteran addressing the severity of his 
service connected disabilities.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal. 

For reasons described in further detail below, a VA 
examination has been found to not be "necessary" in this 
case pursuant to 38 U.S.C.A. § 5103A(d).In sum, all pertinent 
due process requirements have been met.  See 38 C.F.R. § 
3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in August 2002.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

By a decision in October 1968, the RO denied the veteran's 
claim of service connection for bilateral hearing loss on the 
basis that the condition was not due to disease or injury 
that was incurred in or aggravated by service.  The veteran 
did not file an appeal of that decision following 
notification in October 1968.  The veteran sought to reopen 
his claim for bilateral hearing loss in July 1986 and May 
1990.  The veteran's claims to reopen were denied on the 
basis that the evidence received was not new or material in 
April 1988 and August 1990 rating decisions, and a June 1991 
Board decision.  Accordingly, the June 1991 Board decision 
rating decision is final under 38 U.S.C.A. § 7105(c), and the 
all evidence received since that decision must be considered 
to determine whether new and material evidence has been 
submitted.  

In August 2002, the veteran sought to reopen his claims of 
service connection for bilateral hearing loss. 
 
As explained above, the present inquiry is whether any of the 
newly received evidence raises a reasonable possibility of 
substantiating the claims, namely, whether such evidence 
suggests that the veteran's bilateral hearing loss was 
incurred in or aggravated in service. 
 
The evidence of record at the time of the prior originating 
agency actions includes the veteran's service medical 
records.  Notably, a September 1967 preinduction physical 
examination.  The clinical history on that examination 
reveals preservice problems with hearing loss.  There was an 
August 1967 notice from a private rehabilitation center where 
the veteran received an incomplete audiometric evaluation.  
Other records include a presidential inquiry for the 
veteran's suitability for continuing in service in March 
1968; examinations from a local medical facility; medical 
records from Walter Reed; and lay statements from numerous 
individuals dated in 1989 and 1990.

The evidence added to the record since the May 1990 rating 
decision consists of lay evidence; VA treatment records from 
various VA Medical Centers dated in October 2002 and 
September 2003; October 2002 letter from clinical audiologist 
M.M., M.A, CCC-A; and a progress note from Wake Health 
Services, Inc. dated in August 2004.  

The Board notes that recent VA treatment records and the 
October 2002 letter from the clinical audiologist provide no 
support that the veteran's bilateral hearing loss was 
incurred in or aggravated in service.  The letter from the 
clinical audiologist and the Wake Health Services, Inc. only 
reflect that the veteran has defective hearing and wears a 
hearing aid.  Moreover, the VA treatment records are for 
psychiatric treatment.  While the above cited evidence may be 
considered "new" in that it was not of record at the time 
of the June 1991 rating decision, it is not "material" 
because it does not show that the veteran's bilateral hearing 
loss was incurred in or aggravated in service.  In this 
regard, the Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  Therefore, this evidence does not raise a 
reasonable possibility of substantiating the claim. 

With respect to the veteran's own statements, as well as the 
June 2008 Appellant's Brief, on file in support of his claim 
regarding bilateral hearing loss, these are essentially 
reiterations of similar contentions raised in July 1986 and 
May 1990.  It is well-established that a layperson without 
medical training, such as the veteran, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108." 
 
Consequently, because there is no competent medical evidence 
that the veteran's bilateral hearing loss was incurred in or 
aggravated in service, the new evidence does not relate to an 
unestablished fact that was the basis for the prior denial.  
The evidence which has been presented does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for bilateral hearing loss is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claim of service connection for 
bilateral hearing loss is not reopened, and the benefit 
sought on appeal remains denied.

III.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

IV.  PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998). Such corroborating 
evidence cannot consist solely of after-the- fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  The Board has first considered the question 
of whether the veteran has a medical diagnosis of PTSD.  
Here, the veteran currently suffers from PTSD, as indicated 
from the VA treatment records dated from August 2003 and 
September 2003 and a statement from D.D., PhD dated in May 
2004.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the National Defense Service Medal and a rifle badge.  
There is no indication of receipt of such combat-related 
citations as the Purple Heart Medal or the Combat Infantryman 
Badge; nor does the veteran claim he participated in combat.

As such, the Board must consider whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that, in a statement received by the RO, the veteran made 
reference to the following stressors:  (a)  a soldier by the 
name of "Lopez" or "Hernandez" was accidentally shot while 
on the rifle range and was either killed or wounded during 
boot camp at Fort Jackson, South Carolina sometime between 
November 1967 to January 1968.
(b)  the veteran was knocked to the ground with a lightening 
bolt hit an Army truck; and (c) a soldier stood up and was 
shot when he panicked on an infiltration course.  The veteran 
stated that the events approximately took place from November 
1967 to January 1968.

The RO requested verification of the veteran's reported 
stressor from the Center of Unit Records Research (CURR).  In 
November 2004, CURR indicated that after extensive research 
it was unable to locate 1967-1968 unit records for the 10 
Battalion 2nd Brigade (10th Bn, 2nd Bde).  And, that there was 
no documentation of a Lopez or Hernandez.  CURR further 
stated that it does not maintain 1967-1968 morning reports 
for the 10th Bn, 2nd Bde.  The RO searched PIES for morning 
reports from November 1967 to January 1968, specifically for 
Private Lopez or Hernandez.  The morning reports did not 
contain any remarks on the incident or individual.  (See 
Report from PIES dated June 2004).

Further, the RO sent the veteran a letter in August 2005 
requesting additional information regarding two of the three 
stressors involving the lightening incident and the 
infiltration course incident.  With regards to the lightening 
incident, the RO requested the veteran to provide the date of 
the event (month and year), the name of the Sergeant who 
ordered the veteran to unload the truck, the name(s) of the 
other soldiers with the veteran that day, names of other 
witnesses to the incident, and unit assignment and location 
where the incident occurred.  For the infiltration course 
incident, the letter requested that the veteran to provide a 
more exact date for the occurrence of the incident,  the name 
of hisr Sergeant, the name of the wounded soldier and any of 
his identifying information, as well as the names of any 
other witnesses to this incident, and unit assignment and 
location where the incident occurred.  Further, stressor 
development letters were sent in March 2006 and June 2006.  
The veteran, however, never responded.  

The RO requested verification of the veteran's reported 
stressor of accidental shooting from CURR in May 2007.  CURR 
stated that it was unable to locate the 1967 unit history 
submitted by the 10th Bn, 2nd Bde.  And, that the unit may be 
a bad designation.  The RO requested verification of the 
veteran's reported stressors from the U.S. Army Crime Records 
Center in August 2007, but received a negative reply.

Given the limited information provided by the veteran and the 
RO's attempts to obtain service department information, the 
Board finds that sufficient efforts have been made to verify 
his stressors and that, even though no stressors were 
verified, there is no reasonable basis for further stressor 
development.  

As the evidence does not establish that the veteran engaged 
in combat with an enemy during his service, his statements 
alone are not sufficient to establish the occurrence of any 
in-service stressor.  His claim for service connection must 
be supported by corroborating evidence.  Zarycki, 6 Vet. App. 
at 98; 38 C.F.R. § 3.304.  The veteran himself has not 
provided any other supporting documentation in this regard 
aside from his contentions that the stressors occurred in 
service. 
 
Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not in any way reflect participation in combat 
with the enemy, and there is no evidence showing that the 
veteran's current diagnosis of PTSD is based upon a verified 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).
 
V.  Arthritis

Service medical records do not show any complaints of or 
treatment for frostbite or any other type of cold injury.  
The records also show no treatment for or diagnosis of 
arthritis.  Moreover, service personnel records do not 
indicate that the veteran was exposed to extreme cold.

Post-service medical records from Wake Heath Services, Inc. 
dated from May 2001 to November 2004 reflect that the veteran 
received treatment for osteoarthritis. 
 
The veteran's lay statements are not indicative of continuity 
of arthritis in multiple joints since service, as they are 
unsupported by the complete absence of treatment for this 
disorder either in service or soon thereafter.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  
 
As such, the preponderance of the evidence is against the 
veteran's claim of service connection for arthritis in 
multiple joints due to cold injury, and this claim must be 
denied.  In reaching this decision, the Board acknowledges 
that the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  Again, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for arthritis in multiple 
joints due to cold injury is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss; the appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


